               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ETHAN W. MOORE,

                      Plaintiff,
                                                      Case No. 19-CV-124-JPS
 v.

 STATE OF WISCONSIN,
 DEPARTMENT OF CORRECTIONS,                                          ORDER
 LISA YESTES, CHRISTOPHER
 LINDLOFF, PRISICILLA LAMBERT,
 JON SCHUBERT, and ELIZABETH
 LEMEKE,

                      Defendants.


       Plaintiff Ethan W. Moore filed a pro se complaint seeking to overturn

his Operating While Intoxicated (“OWI”) conviction and reinstate his

driver’s license. (Docket #1). He also alleges that his Fourth Amendment

rights were violated during an unlawful search and seeks damages

pursuant to 42 U.S.C. § 1983. Id. Alongside his complaint, Plaintiff filed a

motion to proceed in forma pauperis. (Docket #2). In order to allow a plaintiff

to proceed without paying the $400 filing fee, the Court must first decide

whether the plaintiff has the ability to pay the filing fee and, if not, whether

the lawsuit states a claim for relief. 28 U.S.C. § 1915(a), (e)(2)(B). The Court

will address each of these questions below.

1.     MOTION TO PROCEED IN FORMA PAUPERIS

       Although Plaintiff need not show that he is totally destitute, Zaun v.

Dobbin, 628 F.2d 990, 992 (7th Cir. 1980), the privilege of proceeding in forma

pauperis “is reserved to the many truly impoverished litigants who, within
the District Court’s sound discretion, would remain without legal remedy

if such privilege were not afforded to them,” Brewster v. N. Am. Van Lines,

Inc., 461 F.2d 649, 651 (7th Cir. 1972).

       Plaintiff avers that he earns $382.00 per month. (Docket #2 at 2). His

wife earns $1,400.00 per month. Id. They have a minor daughter, a

mortgage, car payments, and other household expenses that exceed

$2,000.00 per month. Id. at 2–3. Plaintiff does not have any savings. Id. The

Court finds that Plaintiff is indigent for the purposes of prepaying the filing

fee. He will be granted leave to proceed in forma pauperis.

2.     SUFFICIENCY OF THE COMPLAINT

       When a plaintiff asks for leave to proceed in forma pauperis, the Court

must also screen the complaint and dismiss it or any portion thereof if it has

raised claims that are legally “frivolous or malicious,” that fail to state a

claim upon which relief may be granted, or that seek monetary relief from

a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). A

claim is legally frivolous when it lacks an arguable basis either in law or in

fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Hutchinson ex rel. Baker v.

Spink, 126 F.3d 895, 900 (7th Cir. 1997). The Court may dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or

where the factual contentions are clearly baseless. Neitzke v. Williams, 490

U.S. 319, 327 (1989).

       To state a cognizable claim under the federal notice pleading system,

a plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary to plead specific facts; rather, the plaintiff’s statement need only

“give the defendant fair notice of what the…claim is and the grounds upon

which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting


                                  Page 2 of 9
Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that offers

“labels and conclusions” or “formulaic recitation of the elements of a cause

of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 555). To state a claim, a complaint must contain

sufficient factual matter, accepted as true, “that is plausible on its face.” Id.

(quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). The complaint allegations “must be enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555

(citation omitted).

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       2.1    Relevant Allegations

       Plaintiff alleges that around 1:41 a.m. on August 3, 2013, he was

stopped by police officers in Pleasant Prairie, Wisconsin on suspicion of

driving while intoxicated. The exhibits to Plaintiff’s complaint suggest that

a preliminary breathalyzer test indicated a .189 blood-alcohol content.

(Docket #1-1 at 4). Plaintiff was subsequently arrested but declined to


                                   Page 3 of 9
submit to a blood test. Nevertheless, Plaintiff was taken to a hospital where

his blood was drawn without his consent at 3:33 a.m., then again at 4:38

a.m. Id. at 2. A valid search warrant was eventually signed at 3:40 a.m. Id.

at 1. Therefore, the police did not secure a search warrant before obtaining

the first blood sample. Plaintiff was subsequently charged with an OWI in

Kenosha County Case Number 13CT660 (“13CT660”).

       Plaintiff retained attorney Joseph Easton to defend him in that case.

Mr. Easton filed a motion to suppress the results of the blood test as the

tainted fruit from an unreasonable search and seizure, in violation of the

Fourth Amendment. The motion was denied. Plaintiff wanted to file an

interlocutory appeal, but Mr. Easton moved to withdraw from the case

because he was closing his legal practice in Wisconsin. The judge granted

Mr. Easton’s motion to withdraw. Plaintiff claims that he wrote a letter to

the Wisconsin Court of Appeals requesting an extension of time to file an

interlocutory appeal, but the request was denied. Plaintiff subsequently

submitted a no contest plea to the OWI charge.

       In January 2017, he was appointed attorney Kyle Lawrence to pursue

post-conviction relief. Shortly thereafter, Plaintiff learned that Mr.

Lawrence had withdrawn from the case without his knowledge. Attorney

Don Bielski was appointed in Mr. Lawrence’s place, but Plaintiff had

difficulty contacting him. When Mr. Bielski and Plaintiff finally met, Mr.

Bielski indicated that he would file the appropriate appeals motions;

however, Plaintiff alleges that Mr. Bielski never filed any motions. It is

unclear whether Mr. Bielski is still pursuing post-conviction relief on

Plaintiff’s behalf.

       In his complaint, Plaintiff argues that the blood test results should be

suppressed and that his conviction should be overturned due to ineffective


                                 Page 4 of 9
assistance of counsel. He requests the following items of relief: a jury trial

in 13CT660, the immediate reinstatement of his driver’s license, and

compensatory and punitive damages.

       2.2    Analysis

       As a preliminary matter, Plaintiff may not seek to have his conviction

overturned under 42 U.S.C. § 1983. “Habeas corpus is the exclusive remedy

for a state prisoner who challenges the fact or duration of his

confinement. . .even though such a claim may come within the literal terms

of § 1983.” Heck v. Humphrey, 512 U.S. 477, 481 (1994) (citing Preiser v.

Rodriguez, 411 U.S. 475, 488–90 (1973)); see also Hanson v. Circuit Court of First

Judicial Circuit of Ill., 591 F.2d 404, 410 (7th Cir. 1979) (“We think that

Congress intended that habeas corpus provide. . .the exclusive federal

remedy for all who seek to attack state court judgments of convictions.”).

The primary relief sought in this case—a reversal of the plea, a

reinstatement of his driver’s license, and a trial by jury in 13CT660—is

bound up in the validity of the OWI conviction, and “challenges the fact”

of Plaintiff’s sentence in that case. Plaintiff may only challenge this

conviction by way of a writ of habeas corpus pursuant to 28 U.S.C. § 2254,

which cannot be brought as a Section 1983 lawsuit.

       The Court will not recharacterize Plaintiff’s civil rights lawsuit as a

habeas petition. Plaintiff has not named the warden in his complaint, and it

is not clear whether he has fully exhausted his state court remedies or

otherwise complied with the statutory requirements of 28 U.S.C. § 2241 et

seq., including the statute of limitations. Plaintiff has filed habeas petitions

in the past, see (Case No. 01-CV-1306, Docket #12), and therefore knows how

to approach them. In light of these facts, the Court believes that it would be

inappropriate to recharacterize Plaintiff’s civil rights lawsuit as a habeas


                                   Page 5 of 9
petition. See Glaus v. Anderson, 408 F.3d 382, 388–89 (7th Cir. 2005). At this

juncture, the appropriate step would be to dismiss the claim without

prejudice and allow Plaintiff to file a habeas petition on this subject, if he so

chooses, after he exhausts his remedies in the state court. Copus v. City of

Edgerton, 96 F.3d 1038, 1039 (7th Cir. 1996).1

       At this stage, the Court must also deny Plaintiff’s Section 1983 claim

predicated on the alleged Fourth Amendment violation for the

unconstitutional blood test. Heck v. Humphrey holds that a claim for

damages under Section 1983 may not be pursued if its success would

necessarily imply the invalidity of a criminal conviction or sentence. 512

U.S. at 487. However, not every damages action is Heck-barred. If the

plaintiff’s claims do not necessarily impugn the validity of his conviction or

sentence, courts can entertain Section 1983 suits based on conduct that

occurred during an investigation or prosecution. Wallace v. Kato, 549 U.S.

384, 394 (2007); Nelson v. Campbell, 541 U.S. 637, 647 (2004). That is, where a




       1 There is a question as to whether habeas relief is available to Plaintiff. He
is not incarcerated, but an individual on probation or parole will satisfy the
custody requirement. Jones v. Cunningham, 371 U.S. 236, 240–43 (1963) (discussing
parole); Caldwell v. Dretke, 429 F.3d 521, 527–28 (5th Cir. 2005); cert denied 549 U.S.
970 (2006) (discussing probation). It appears that a two-year term of probation
was imposed on Plaintiff in 13CT660, with no beginning date, to run consecutive
to the probation date imposed in Kenosha County Case Number 13CT1815. See
“Kenosha County Case Number 2013CT000660 State of Wisconsin v. Ethan W.
Moore,”               Wis.              Circuit             Court               Access,
https://wcca.wicourts.gov/caseDetail.html?caseNo=2013CT000660&countyNo=30
&index=0&mode=details (accessed Aug. 15, 2019). It is unclear, from the docket,
whether this term of probation is ongoing. Additionally, in 13CT660, Plaintiff was
sentenced to a 30-month driver’s license revocation, beginning on June 6, 2016. Id.
That revocation period would have ended around December 2018, shortly before
this case was filed. Apparently, Plaintiff’s license was not reinstated, which
catalyzed the instant lawsuit in federal court.


                                     Page 6 of 9
plaintiff’s success on the damages claim would not fatally undermine his

conviction or sentence, the Section 1983 suit may proceed.

       This situation most often arises with respect to claims challenging

police investigative conduct under the Fourth Amendment, as it is often the

case that an illegal arrest or unlawful use of force can be divorced from the

ultimate conviction, thereby avoiding the Heck bar. Gilbert v. Cook, 512 F.3d

899, 902 (7th Cir. 2008) (holding “[o]nly a claim that necessarily implies the

invalidity of a conviction or disciplinary board’s sanction comes within the

scope of Heck.”) (quotation marks omitted); Gonzalez v. Entress, 133 F.3d 551,

553 (7th Cir. 1998) (observing that “a violation of the Fourth Amendment

does not necessarily impugn the validity of a conviction”); Simpson v.

Rowan, 73 F.3d 134, 136 (7th Cir. 1995) (holding that “an illegal search or

arrest may be followed by a valid conviction.”).

       In this case, a judgment in Plaintiff’s favor “would necessarily imply

the invalidity of his [underlying] conviction or sentence.” Heck, 512 U.S. at

487. Specifically, if the Court were to find that the blood sample was an

unconstitutional seizure, this would impugn the validity of the evidence

underlying the OWI conviction. It must be noted that there are no

allegations in the complaint regarding the results of the second,

constitutional blood test, which was drawn at 4:38 a.m. If this blood test had

also shown an unlawful alcohol content, then Plaintiff’s Section 1983 claim

as to the first search would not be Heck-barred. This is because a

constitutional violation as to that first blood test would not undermine the

validity of the conviction, which could be predicated on the second blood

test. Simpson, 73 F.3d at 136. However, nothing in the complaint allows the

Court to draw this inference. Moreover, if the Court were to draw this

inference, then Plaintiff’s conviction would be valid, thereby gutting his


                                 Page 7 of 9
potential habeas case and precluding much of the relief that he seeks.

Plaintiff’s recourse, if he wishes to attack the validity of his conviction, is to

first have the OWI conviction overturned, “either in state proceedings or

through a federal collateral attack under 28 U.S.C. § 2254, before he can

refile [these] claims and proceed under § 1983.” Henderson v. Bryant, 606

Fed. App’x 301, 304 (7th Cir. 2015) (citing Heck, 512 U.S. at 489–90). Once

that conviction is overturned, the Court will hear a claim for damages

regarding any alleged constitutional violation.

       As the Court noted in footnote one, supra, there is some question as

to whether Plaintiff is eligible for habeas relief at this time. However, even

if habeas relief is not available to Plaintiff, Heck may apply “where a § 1983

plaintiff could have sought collateral relief at an earlier time but declined

the opportunity and waited until collateral relief became unavailable before

suing.” Burd v. Sessler, 702 F.3d 429, 436 (7th Cir. 2012); but see Whitfield v.

Howard, 852 F.3d 656, 662–64 (7th Cir. 2017) (holding that a Section 1983

claim was not barred by Heck where a plaintiff “did his best to obtain relief

in a timely way while he was in custody.”). Thus, if Plaintiff were ineligible

for habeas relief and nevertheless sought to bring a Section 1983 suit for

damages and injunctive relief, he must allege that he made his best efforts

to secure relief while in custody; otherwise, he must explain that he was

somehow prevented from seeking collateral relief. Here, he has made some

allegations that he pursued post-conviction relief, but it is not clear whether

that pursuit is ongoing, or why it stopped. In any case, these are questions

to be addressed, if they arise, in a future lawsuit.

3.     CONCLUSION

       For the reasons explained above, the Court is constrained to dismiss

the complaint. A Section 1983 lawsuit is not the correct mechanism to


                                   Page 8 of 9
challenge the conviction and sentence in 13CT660. Plaintiff is free, however,

to file a habeas petition as it relates to either the validity of his conviction

or, potentially, the validity of the allegedly wrongful withholding of his

driver’s license. He may also, at his discretion, re-file a civil rights lawsuit

that would not impugn the validity of the state court’s conviction.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Docket #2) be and the same is hereby

GRANTED; and

       IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED without prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 16th day of August, 2019.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                                  Page 9 of 9
